internal_revenue_service number release date index number ------------------------------------ ------------------------------------ ------------------------------------- ------------------------------------ ty ------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------------ ----------------- telephone number --------------------- refer reply to cc ita b04 plr-123093-08 date date ------------------------------------------------------------- taxpayer ------------------------------------------ facility --------------------------- state ---------------------------- location x ------------------------ location y -------------------------- location z --------------------------- authority ------------------------------------------ target target sub ------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------- date date date dollar_figurea dollar_figureb business a business b ------------------ -------------------- -------------------------- -------------- -------------- --------------------------------------------- --------------------------------------------- dear -------------- this responds to your request for a private_letter_ruling dated date regarding the application of sec_1033 of the internal_revenue_code to your proposed transaction the questions you raise concern whether the acquisition of the stock of a corporation will qualify as replacement_property under sec_1033 facts taxpayer is a u s_corporation engaged in business a taxpayer owns the location x facility which is presently under threat of condemnation by authority the location x plr-123093-08 facility consists of acres of land improved with an office structure including several storage sheds a maintenance shop and a lunchroom building and related personal_property for purposes of sec_1033 relating to the period in which converted property must be replaced - the sec_1033 replacement_period the involuntary_conversion at issue commenced on date when authority threatened condemnation of taxpayer’s location x facility for stated public purposes on that date authority passed a resolution in a public meeting authorizing it to commence negotiations and appropriations to acquire several properties including taxpayer’s location x facility and to begin condemnation procedures if direct purchase efforts were unsuccessful authority has eminent_domain powers derived from the constitution of the state subsequently on date authority filed suit in the appropriate state court to exercise this power after the sale of the location x facility to authority the location x facility may be leased back to taxpayer for a limited time taxpayer plans to defer gain from the conversion of its property under sec_1033 by purchasing the common_stock of target as replacement_property for the condemned location x facility after learning of the threatened condemnation on date taxpayer on date purchased about percent of the stock of target for approximately dollar_figurea target is a domestic_corporation headquartered in location y target owns and operates business b and owns percent of the stock of target sub target sub a domestic_corporation that engages in business a owns the location z facility before taxpayer acquires an percent interest in target target will acquire direct ownership of target sub’s location z facility by liquidation under sec_332 after the liquidation of target sub and during the remainder of the replacement_period taxpayer will purchase additional common and or preferred_stock of target such that it will own more than percent of the total combined voting power of all classes of target stock entitled to vote and percent of the total number of shares of all other classes of target stock such additional common or preferred_stock will be issued directly by target future purchases could also include purchases of stock from unrelated shareholders target sub’s facility is located at location z similar to the location x facility target sub’s location z facility consists of land between and acres improved with an office structure including several storage sheds a maintenance shop and lunchroom building or use to the personal_property located and used at the location x facility it also includes items of personal_property that are similar or related in service the value of target’s business b is estimated to not exceed dollar_figureb and the location z facility including the personal_property located and used at the facility will be more than percent of target's total assets target intends to sell business b in the near future plr-123093-08 taxpayer makes the following additional representations with regard to its ruling application the location z facility is similar_or_related_in_service_or_use to the location x facility the purchases of target’s stock will be either at prices intended to represent fair_market_value or at pre-negotiated prices from unrelated shareholders taxpayer intends for target’s stock to be used as replacement_property for the condemned location x facility prior to taxpayer’s purchase of stock in target neither target nor target sub was related to taxpayer applicable law and analysis issue no whether the purchase of an percent or greater controlling_interest in target can be achieved in multiple purchases sec_1033 a a generally provides that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and the taxpayer within the period provided in sec_1033 and for the purpose of replacing such property purchases other_property similar_or_related_in_service_or_use to the property so converted or purchases stock in the acquisition of control of a corporation owning such other_property at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of such other_property or such stock for purposes of sec_1033 -- i no property or stock acquired before the disposition_of_the_converted_property shall be considered to have been acquired for the purpose of replacing such converted property unless held by the taxpayer on the date of such disposition and ii the taxpayer shall be considered to have purchased property or stock only if but for the provisions of sec_1033 the unadjusted_basis of such property or stock would be its cost within the meaning of sec_1012 sec_1033 provides that for purposes of sec_1033 the term control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation plr-123093-08 under sec_1033 the sec_1033 replacement_period begins on the earlier of the date the converted property is sold or the date the taxpayer became aware of the threat_or_imminence_of_condemnation and except as provided in sec_1033 end sec_2 years after the close of the first taxable_year in which any part of the gain upon the conversion is realized in the present case taxpayer’s sec_1033 replacement_period began when authority threatened condemnation of taxpayer’s location x facility on date the replacement_period will end two years after the close of the taxable_year in which taxpayer sells the location x facility to authority thus realizing a gain the first purchase of target stock which was a percent interest occurred on date after the threat of condemnation but before the sale of the location x facility in addition taxpayer’s intended purchase of all additional stock of target necessary for control of target as defined in sec_1033 e i will also occur during the replacement_period the requirements under sec_1033 concerning the replacement of converted property are that the property must be acquired within the replacement_period the taxpayer must acquire the replacement_property with intent to replace the converted property and the acquisition must be by purchase so that but for the provisions of sec_1033 the unadjusted_basis of such property would be its cost no language in either sec_1033 or the regulations thereunder limits the number of purchases a taxpayer may make within the replacement_period to make a valid replacement of converted property also the focus of the provisions of sec_1033 dealing with replacement by stock acquisition is on the acquisition of control of a corporation owning the property similar_or_related_in_service_or_use to the converted property within the time limits prescribed in sec_1033 the number of purchases is not mentioned therefore provided all other requirements for deferral under sec_1033 are satisfied taxpayer may acquire the controlling_interest in target through multiple purchases issue no whether target stock to be acquired during the replacement_period qualifies as replacement_property for taxpayer’s location x facility for purposes of sec_1033 in revrul_66_33 1966_1_cb_183 the taxpayer elected to treat the sale of a radio station as an involuntary_conversion under sec_1033 and former sec_1071 pertaining to exchanges to effectuate policies of the federal communications commission until its repeal as of date as replacement_property the taxpayer acquired stock of a corporation that did not own property that was similar_or_related_in_service_or_use to the converted property but instead owned percent of the stock in an entity that owned such property revrul_66_33 holds that the purchase by the taxpayer of stock of a corporation that does not own similar_or_related_in_service_or_use property but owns all the stock of a subsidiary_corporation which owns and operates such property is not a valid replacement for purposes of sec_1071 consequently the transaction failed to qualify for deferral of gain under sec_1033 and sec_1071 plr-123093-08 in the present case taxpayer is not acquiring control of a corporation that only indirectly holds similar_or_related_in_service_or_use property through a subsidiary rather by the time taxpayer gains control of target target sub which owns the location z facility prior to its acquisition by target will no longer exist for federal_income_tax purposes and target will directly hold property that is similar_or_related_in_service_or_use to the converted property while taxpayer will purchase percent of the stock of target before target owns similar_or_related_in_service_or_use property all of the purchases will occur in the replacement_period with intent to replace the converted property also by the time taxpayer gains control of target it will directly own property that is similar_or_related_in_service_or_use to the converted property accordingly all purchases of target stock by taxpayer in the replacement_period qualify as replacement_property within the meaning of sec_1033 issue no whether the amount of the basis reductions for target’s stock and target’s underlying assets required by sec_1033 will be determined at the time the location x facility is sold sec_1033 provides that in the case of property purchased by the taxpayer in a transaction described in sec_1033 which resulted in the nonrecognition of any part of the gain realized as the result of a compulsory or involuntary_conversion the basis shall be the cost of such property decreased in the amount of the gain not so recognized and if the property purchased consists of more than piece of property the basis shall be allocated to the purchased properties in proportion to their respective costs sec_1033 provides that in the case of property held by a corporation the stock of which is replacement_property if the basis of stock in a corporation is decreased under sec_1033 an amount equal to such decrease shall also be applied to reduce the basis_of_property held by the corporation at the time the taxpayer acquired control as defined in sec_1033 of such corporation sec_1033 provides that sec_1033 does not apply to the extent that it would but for sec_1033 require a reduction in the aggregate adjusted bases of the property of the corporation below the taxpayer's adjusted_basis of the stock in the corporation determined immediately after such basis is decreased under sec_1033 sec_1033 provides that the decrease required under sec_1033 shall be allocated-- i first to property which is similar_or_related_in_service_or_use to the converted property ii second to depreciable_property as defined in sec_1017 not described in clause i and iii then to other_property as noted above taxpayer acquires some of the stock of target after the threat of condemnation but before the sale of the location x facility under sec_1033 taxpayer’s purchases of target stock before the sale of the location x facility qualify as replacement_property within the meaning of sec_1033 only if taxpayer still owns such stock on the date it sells the location x facility plr-123093-08 the express language of sec_1033 as cited above allows anticipatory replacement of converted property prior to the disposition_of_the_converted_property however in the present case since the sale of the location x facility is the event that determines the deferred gain associated with the disposition_of_the_converted_property and the corresponding basis reductions such deferred gain amount will not be known until the sale of the location x facility to authority in addition although sec_1033 provides for the reduction in basis_of_property held by the corporation at the time the taxpayer acquires control sec_1033 refers to the property to which the basis_reduction applies not to the date on which the basis_reduction computations are to be made accordingly the basis reductions under sec_1033 should be made as of the date on which the location x facility is sold to authority issue no whether basis adjustments required pursuant to sec_1033 if any will be based on the adjusted_basis of target’s assets unreduced by target’s liabilities when converted property is replaced by the acquisition of stock the taxpayer must reduce the adjusted_basis of the acquired stock in accordance with sec_1033 in addition sec_1033 requires the taxpayer to make a corresponding reduction to the adjusted_basis of the property of the acquired_corporation but not below the taxpayer’s adjusted_basis in the acquired stock sec_1033 makes no mention of liabilities being taken into account in the sec_1033 basis determination therefore following the acquisition of target’s stock taxpayer must reduce the adjusted_basis of target’s property in accordance with sec_1033 in addition the basis of target’s property is not to be reduced below taxpayer’s basis in the target stock as determined under sec_1033 unreduced by target’s liabilities issue no whether all of target’s stock acquired by taxpayer will constitute similar_or_related_in_service_or_use property within the meaning of sec_1033 if target’s property consists principally but not entirely of property that is similar_or_related_in_service_or_use to the converted property as previously stated sec_1033 allows a taxpayer to replace converted property by purchasing stock in the acquisition of control of a corporation owning property that is similar_or_related_in_service_or_use to the converted property sec_1033 however does not address the amount of similar_or_related_in_service_or_use property a corporation must own for a stock purchase to qualify as replacement_property in 67_tc_518 supplementing 66_tc_509 aff’d per curiam 573_f2d_866 4th cir an individual whose land had been condemned acquired stock in a corporation as replacement_property although the corporation owned some property similar_or_related_in_service_or_use to the condemned property such property was not the principal asset of the corporation when the taxpayer acquired a controlling_interest consequently the court determined that the taxpayer was ineligible for deferral of the gain realized on the conversion in concluding that plr-123093-08 sec_1033 did not apply the court stated that a taxpayer’s acquisition of stock qualifies under sec_1033 only if the taxpayer acquires control of a corporation whose assets consists principally of similar_or_related_in_service_or_use property not owned by him immediately before the acquisition in addition revrul_69_242 1969_1_cb_200 concluded that a taxpayer’s acquisition of a controlling_interest in a corporation the assets of which consisted principally but not entirely of property similar_or_related_in_service_or_use to the converted property qualifies as adequate replacement under sec_1033 in revrul_69_242 an individual realized dollar_figurex of gain for the condemnation of his investment real_estate the adjusted_basis of the converted property was dollar_figurex and the individual received dollar_figurex as proceeds for the condemnation the desired replacement_property was an asset of a corporation but the corporation would not sell the asset directly to the taxpayer consequently the taxpayer paid dollar_figurex for all of the stock in the corporation which owned both similar in service or use property and other_property the dollar_figurex purchase_price was determined as follows the value of the corporation’s similar_or_related_in_service_or_use property was dollar_figurex and was encumbered by a dollar_figurex mortgage and the value of its other_property was dollar_figurex pursuant to a prearranged plan the taxpayer liquidated the corporation within days after buying the stock the taxpayer in revrul_69_242 was required to recognize dollar_figurex of gain because it only reinvested dollar_figurex of the dollar_figurex conversion proceeds however the revenue_ruling did not require recognition of gain simply because the acquired_corporation owned property that was not similar_or_related_in_service_or_use property consequently revrul_69_242 supports the position that a taxpayer’s acquisition of a controlling_interest in a corporation the assets of which consist principally but not entirely of property similar_or_related_in_service_or_use to the converted property qualifies as a replacement of converted property under sec_1033 in addition if a purchase of a controlling_interest in a corporation qualifies as a replacement of converted property under sec_1033 the entire purchase_price of that controlling_interest is taken into account in determining the amount of gain deferred under sec_1033 even if the acquired_corporation owns some property that is not similar_or_related_in_service_or_use to the converted property in the present case the assets of target will consist principally of property that is similar_or_related_in_service_or_use to the location x facility at the time that taxpayer acquires control of target the dissimilar property of target constitutes less than percent of target’s total assets accordingly except to the extent taxpayer sells stock of target before the sale of the location x facility the total purchase_price paid_by taxpayer for target’s stock constitutes a reinvestment in property similar_or_related_in_service_or_use to the converted property within the meaning of sec_1033 plr-123093-08 rulings taxpayer may acquire a controlling_interest in target through multiple purchases taxpayer’s purchase of target’s stock qualifies as replacement_property when prior to taxpayer’s acquisition of a controlling_interest in target target sub liquidates under sec_332 into target so that target will directly own the property that is similar_or_related_in_service_or_use to the location x facility the basis adjustments required under sec_1033 will be applied using taxpayer’s adjusted_basis in target’s stock and target’s basis in its assets and these adjustments should be made at the time of the disposition of the location x facility taxpayer’s adjusted_basis in the target stock and target’s adjusted_basis in its assets will not be reduced by any liabilities of target except to the extent taxpayer sells stock of target before the sale of the location x facility all of target’s stock will constitute similar_or_related_in_service_or_use property within the meaning of sec_1033 because target’s assets consist principally of property similar_or_related_in_service_or_use to the converted property at the time taxpayer acquires control of target caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-123093-08 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting
